                  Case 1:17-cv-01777-VEC-RWL Document 177
                                                      176 Filed 11/13/20 Page 1 of 1


 MEMO ENDORSED                                                                            USDC SDNY
                                                                                          DOCUMENT
                                   LEEDS BROWN LAW, P.C.                                  ELECTRONICALLY FILED
                                           One Old Country Road, Ste. 347                 DOC #:
                                               Carle Place, NY 11514                      DATE FILED: 11/13/2020
                                                  (516) 873-9550

            _____________________________Attorneys at Law_____________________________

                                                                 November 13, 2020

           Via ECF

           Honorable Valerie Caproni
           United States District Judge
           Southern District of New York
           40 Foley Square, Room 240
           New York, New York 10007

                          Re:     Kerr v. Physician Affiliate Group of New York P.C., et al.
                                  17 Civ. 1777 (VEC)

           Dear Judge Caproni:

                   This office represents the Plaintiff in the above referenced matter. I write with consent of
           all counsel, seeking an extension of the deadline for Plaintiff to oppose Defendants’ joint motion
           in limine. This is our first request for an extension of this deadline. Pursuant to the Court’s
           scheduling order (Dkt 166), the parties exchanged motions in limine on November 4, 2020. The
           opposition papers are due on November 18, and the Court did not permit replies.

                  Defendants’ memorandum of law contains eight points, some with subpoints, seeking to
           exclude at least ten categories of evidence. The motion is complex, involves significant legal
           research, and review of a lengthy record. We have only two weeks to respond, during which we
           have other personal and professional obligations. We therefore respectfully request a two-week
           adjournment to December 2. Plaintiff also requests that defendants’ deadline be similarly
           extended. We do not think this delay would slow our ability to be ready for trial.

                   We thank the Court for its consideration of this request.
Application GRANTED. Responses to motions in limine are          Very truly yours,
due by December 2, 2020. The joint pretrial order, requests
to charge, and proposed voir dire questions remain due           LEEDS BROWN LAW, P.C.
December 16, 2020. As previously indicated, the parties
will receive at least one month notice of the trial date.                      /s/
SO ORDERED.                                                               RICK OSTROVE



                                        11/13/2020
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE

            cc:     All counsel (Via ECF)
